Campbell, J.,
delivered the opinion of the court.
The evidence of the plaintiff should have been excluded because of the uncertainty in the description of the land.
With an earnest desire to uphold every instrument as far as may be consistent with law we are unable to affirm that “ S. W. P. P. in S. P. Spanish claim, Sec. 30, T. 1, R. 3, W. 261.25 acres,” even when written as in plaintiff’s declaration, “the southwest part, part in south part Spanish claim, Section 30, Township 1, Range 3, west,” conveys any definite idea of any particular land or furnishes any clue by which one could find the way to it, if guided by this description. The description in the list of lands sold to the state as “ Part in south part Spanish claim 509.28 acres, Sec. 30, T. 1, R. 3, west ” without more is incurably void.

Reversed and remanded.